Citation Nr: 1536836	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for cervical spondylosis, status post discectomy/fusion, with radiculopathy (hereinafter "cervical spine disability").   

2. Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served in the Army National Guard from September 10, 1963 to September 12 1963, from June 1964 to December 1964, and from December 1979 to December 15 1980.  He also had active duty service with U.S. Army from July 1983 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran seeks an increased rating for his service-connected cervical spine disability.  His claim for an increase was received in January 2009.  The May 2009 rating decision continued the 20 percent rating.  The Veteran timely appealed that determination.  

In October 2014 correspondence, the Veteran withdrew his request for a Decision Review Office (DRO) hearing at the RO. 

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The record indicates that the Veteran has raised the issue of his unemployability in various VA and private treatment records/examination reports.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

With consideration of functional impairment due to pain on motion and other factors, and resolving all reasonable doubt in the Veteran's favor, the cervical spine disability more nearly approximates the functional equivalent of forward flexion of 15 degrees or less.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, and no more, for cervical spondylosis, status post discectomy/fusion are met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5241 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In February 2009 a notice letter was sent to the Veteran regarding the information necessary to substantiate his claim for an increased rating.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In the February 2009 notice letter the Veteran was notified of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded multiple VA examinations during the appeal period, with the most recent examination dated in November 2014.  The lay and medical evidence does not show a material change in the Veteran's service-connected cervical spine disability since the last examination and a reexamination of the disability is not warranted. 38 C.F.R. § 3.327(a).  The lay and medical evidence of record is fully adequate for rating purposes. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.




Legal Criteria - Increased Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's cervical spine disability is rated as 20 percent disabling under Diagnostic Code 5241. See 38 C.F.R. § 4.71a, Diagnostic Code 5241.

Under Diagnostic Code 5241 (spinal fusion), a 20 percent disability evaluation is contemplated where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Code 5241.  A 30 percent disability evaluation is contemplated where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. Id.  A 40 percent disability evaluation is contemplated where there is unfavorable ankylosis of the entire cervical spine. Id.  A disability evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) to the rating formula specifies that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.

Note (5) to the rating formula specifies that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background

The Veteran's cervical spine disability is currently rated as 20 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5241.  He contends that this disability is more disabling than contemplated by the 20 percent rating assigned.

The Veteran was afforded a VA spine examination in February 2009, at which time he reported cervical spine pain as 1 to 4 on the pain scale and continuous.  He endorsed associated stiffness, weakness, and crepitus to his neck.  He denied any spasm.  He reported numbness and tingling that radiated to the radial aspect of his right upper extremity on an intermittent basis.  He also reported continuous numbness on the ulnar aspect of his left arm.  He endorsed flares of pain, increasing to a 6 or 7 on the pain scale at least three to four times per week.  Precipitating factors included any type of lifting or extreme ranges of motion of his cervical spine.  Alleviating factors included use of Advil and Tylenol.  The Veteran estimated an additional limitation of motion/functional impairment of 25 percent with a flare.  His associated symptoms included malaise, numbness, and weakness.  He denied any weight loss, fevers, dizziness, visual disturbances, bowel or bladder complaints, or erectile dysfunction related to his cervical spine impairment.  The Veteran denied any specific limitations related to walking but stated that he was only able to stand for several minutes related to his neck.  He did not use a cane or a neck brace.  Functionally, the Veteran stated that experienced increasing pain while flying for extended periods of time particularly with the use of a helmet.  He reported that he was unable to perform any heavy lifting greater than 10 pounds inside or outside of his home.  He had problems with lifting at work greater than 10 pounds.  He was no longer able to ride a motorcycle due to the vibrations to his neck.  He was no longer able to shoot competitively.  He endorsed problems sleeping due to his increasing neck pain.  He stated that it was possible that he would not pass his flight physical within the next year and that he would have to contend with a forced retirement as a pilot due to the fact that he has cervical spine impairment. 

Upon physical examination, the Veteran was shown to have forward flexion of 30 degrees, with minimal pain.  Although there was an increase in pain with repetitive testing, there was no additional decrease in range of motion.  Mild to moderate fatigue, weakness, and lack of endurance, as well as moderate incoordination with repetitive testing of his cervical spine was noted.  Tenderness at C7-T1 and also to his right occipital area was present.  He had increasing crepitus with range of motion.  No spasm or curvature was evident.  Upper extremity muscle strength was 5/5 throughout.  Upper extremity pulses were normal.  Upper extremity reflexes were trace throughout biceps, triceps, and brachioradialis.  He had a mild left hand tremor.  Left wrist weakness was noted with decreased sensation to the ulnar aspect of the left hand.  The diagnosis was mild to moderate degenerative spondylosis, status post anterior cervical fusion at C5-C6-C7 levels.  

In his March 2010 notice of disagreement, the Veteran reported having daily problems with his neck (and low back).  He stated that his civilian flight doctor told him that he would be forced into retirement after passing his most recent flight physical.  He stated that his wife has to massage his neck daily.  He also endorsed neurological symptoms of the left upper extremity.  

Private treatment records dated in 2010 reflect ongoing complaints of, and treatment for neck pain.  An April 2010 private treatment record noted a diagnosis of cervical neuralgia.  An April 2010 private orthopedic examination reflected that the Veteran denied radiation into the arms.  Objective examination revealed very good range of motion and no tenderness, focal motor or strength deficits, reflex asymmetry, or sensory changes.  It was noted that the Veteran was employed as a helicopter pilot.  An April 2010 physical therapy note reflected complaints of neck pain (5 out of 10) and tightness in the neck with turning of the head and looking up.  He endorsed neurological symptoms of the left upper extremity.  Cervical spine flexion was noted as being 70 percent.  He had weak anterior cervical flexors; general strength of the right upper extremity was 4+/5 and the left 4/5.  The assessment was cervical hypomobility, myofascial restrictions, and muscle imbalance.  A May 2010 physical therapy note indicated that cervical flexion was within normal limits.  An April 2010 letter from Dr. M.B.E. reflected that the Veteran was "not cleared to return to regular flight duties."

The Veteran was afforded another VA spine examination in November 2014, at which time he described flare-ups of pain and numbness in both legs.  Upon physical examination, the Veteran was shown to have forward flexion of 25 degrees, with pain at the endpoint (i.e., 25 degrees).  There was no change in range of motion with repetitive testing.  Functional loss was described as less movement than usual; pain on movement; excess fatigability; and interference with sitting standing and/or weight bearing.  Localized tenderness and guarding/spasms of the cervical spine were noted; however, the guarding or muscle spasm did not result in abnormal gait or spinal contour.  Muscle strength testing was 5/5 throughout with the exception of left wrist extension/flexion, which was 4/5.  Atrophy was not present.  Reflex examination of the upper extremities was normal throughout.  Sensation/light touch for the bilateral hands/fingers (C6-8) was decreased.  Mild to moderate left upper extremity radiculopathy was present.  The right upper extremity was noted as "not affected."  No other neurological abnormalities related to the cervical spine were indicated.  Total duration of IVDS incapacitating episodes over the past 12 months was noted as at least one week but less than two.  No assistive devices were used.  The examiner noted that the impact of the cervical spine condition on the Veteran's ability to work was significant.  His activities were severely limited; he was unable to stand or sit for prolonged periods of time (he had to change positions every 10 minutes).  He was also unable to do household tasks and yardwork.  His mobility was severely compromised; driving a car could be difficult at times secondary to lack of neck mobility.

Analysis  

In determining whether an increased evaluation is warranted, the Board acknowledges that most of the range of motion tests show forward flexion being between 25 and 30 degrees.  Nevertheless, all VA examinations show that there is mild to moderate (as described by the 2009 VA examiner) functional impairment of the cervical spine due to fatigue, weakness, lack of endurance, pain on motion, and incoordination on repetition.  The Veteran himself has reported flare-ups which limit his neck function by an additional 25 percent, as well as constant neck pain with daily activities such as lifting, driving, yard work, and sleeping.  The Veteran is competent to report his symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, considering the medical and lay evidence as to functional impairment and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent evaluation are more nearly approximated for the current appeal period. See DeLuca.

In order to warrant a rating higher than 30 percent for the cervical spine disability the evidence must show unfavorable ankylosis of the entire cervical spine for a 40 percent rating or unfavorable ankylosis of the entire spine for a 100 percent rating. 

The Board points out that the 30 percent evaluation is the maximum rating assignable for limitation of motion of the cervical spine under the General Rating Formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In the instant case, the criteria for an evaluation greater than 30 percent, are not met or more nearly approximated at any time during the appeal period.  Neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire cervical spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The evidence shows that the Veteran has decreased range of motion of the cervical spine and reports of pain, but no reports of ankylosis.  The VA examination reports and treatment records show that the Veteran has retained motion on every plane.  A rating higher than 30 percent based on ankylosis is therefore not warranted. 

In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from IVDS incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, so as to warrant a 40 percent rating under Diagnostic Code 5243.

Pursuant to Note (1) of the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code. 

In this case, the Veteran is already receiving a separate rating for radiculopathy of the left upper extremity.  Moreover, although there have been generalized, subjective complaints of numbness/tingling in the right arm, the objective evidence does not reflect a neurological abnormality of the right upper extremity.  Indeed, upon VA examination in 2009, right upper extremity muscle strength was 5/5 throughout and pulses were normal; no neurological abnormalities affecting the right upper extremity were noted.  Upon private examination in 2010, no motor or strength deficits, reflex asymmetry, or sensory changes were noted.  And finally, upon VA examination in 2014, although sensation/light touch for the bilateral hands/fingers (C6-8) was decreased, the examiner specifically noted that the right upper extremity was not affected by any radiculopathy.  Accordingly, a separate rating for an associated neurological abnormality of the right upper extremity is not warranted here.  Additionally, based on the lay and medical evidence there is no bowel or bladder impairment.  Thus, there is no basis for additional separate neurological evaluations. 

The Board has also considered the Veteran's statements that describe his cervical spine pain.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to a rating higher than 30 percent, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 30 percent for the cervical spine disability.

In sum, the criteria for a 30 percent rating for the entire appeal period for the service-connected cervical spine disability have been met.  The criteria for a rating higher than 30 percent, however, have not been demonstrated during the appeal.  To this extent, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Extraschedular

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected cervical spine disability. The Board finds that the Veteran's service-connected cervical spine disability is manifested by pain, other functional factors delineated above, and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b)(1). 


ORDER

A 30 percent evaluation, and no more, for the service-connected cervical spondylosis, status post discectomy/fusion is granted, subject to the regulations governing the award of monetary benefits.





REMAND

TDIU

A claim for a TDIU is part of an increased rating issue when such claim is raised by the record during the rating period. Rice, 22 Vet. App. 447.  The Veteran, a helicopter pilot, has indicated that he was being forced into retirement as a result of his neck condition.  The Board thus finds that the Veteran has reasonably raised a claim for a TDIU per Rice; however, a remand is required prior to adjudication of the claim for a TDIU. The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses a claim for a TDIU.

2. Obtain all VA outpatient records dated since October 2013. 

3. After all available evidence has been associated with the record, then review the evidence and determine if further development is warranted for TDIU.  Take any additional development as deemed necessary. 

4. Thereafter, adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


